DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taskar et al. (US 2016/0111258) (“Taskar”).
With regard to claim 1, figures 1-4 of Taskar discloses a method of depositing a layer on a substrate 16, the method comprising: providing a plurality of process gases (“one or more of the process gas sources 200”, par [0042]); providing a showerhead 22 having at least a main zone 42 and an outer zone 46; providing a first plurality of gases 200 through the showerhead main zone 42 to a process space 12; premixing (“mixed gas exiting the mixing manifold 710”, par [0037]) the first plurality of gases 200 prior to the first plurality of gases 200 being provided to the process space 12; obtaining a gas phase radical (“first mixed gas”, par [0037]) in the process space 12 from the first plurality of gases 200; providing a subset of the first plurality of gases 200 to the outer zone 46; obtaining a uniform density of the gas phase radical (“first mixed gas”, par [0037]) across the substrate 16; and utilizing the gas phase radical (“first mixed gas”, par [0037]) to deposit the layer (“fabrication of one or more layers”, par [0050]) on the substrate 16.
With regard to claim 2, figure 1 of Taskar disclose that the premixing (“mixed gas exiting the mixing manifold 710”, par [0037]) is performed prior to providing the first plurality of gases 200 to the showerhead 22.
With regard to claim 4, figure 1 of Taskar discloses that the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) comprises oxygen (02) and hydrogen (H2) (“individual gases, such as O2, Ar, H2”, par [0028]).
With regard to claim 5, figure 1 of Taskar discloses that the subset (gas to edge zone 46) of the first plurality 200 of gases includes H2 (“individual gases, such as O2, Ar, H2”, par [0028]).
With regard to claim 6, figure 1 of Taskar discloses that the subset (gas to edge zone 46) of the first plurality of gases 200 includes 02 (“individual gases, such as O2, Ar, H2”, par [0028]).
With regard to claim 7, figure 1 of Taskar discloses that the layer (“fabrication of one or more layers”, par [0050]) comprises an oxide (“oxide”, par [0050]).
With regard to claim 10, figure 1 of Taskar discloses that the showerhead 22 further comprises an inner zone 72, the subset (“ratio of gas delivered to the center zone”, par [0044]) of the first plurality of gases 200 also provided to the inner zone 72.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Taskar et al. (US 2016/0111258) (“Taskar”) in view of Yokota et al. (US 2006/0223315) (“Yokota”).
	With regard to claim 3, Taskar does not disclose that the premixing is performed in the showerhead.
	However, figure 7 of Yokta discloses that the premixing (“gases mix and equilibrate in the gas supply manifold 222”, par [0055]) is performed in the showerhead 220.
	Therefore, it would have been obvious to one of ordinary skill in the art to form
the showerhead of Taskar with the gas supply manifold as taught in Yokota in order to
perform ozone-based oxidation in a relatively simple and inexpensive chamber. See par
[0056] of Yokota.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taskar et al. (US 2016/0111258) (“Taskar”) in view of Ganguly et al. (US 2011/0065276) (“Ganguly”).
With regard to claim 8, Taskar does not disclose that the first plurality of gases comprises oxygen (02) and ammonia (NH3).
However, Ganguly discloses that the first plurality of gases comprises oxygen (02) (“oxygen (O2)”, par [0046]) and ammonia (NH3) (“ammonia (NH3)”, par [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the process gas sources of Taskar as oxygen and ammonia as taught in Ganguly in order to perform a thermal oxidation process. See par [0046] of Ganguly. 
With regard to claim 9, Taskar does not disclose that the subset of the first plurality of gases includes NH3.
However, Ganguly discloses that the subset of the first plurality of gases includes NH3 (“ammonia (NH3)”, par [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the process gas sources of Taskar as oxygen and ammonia as taught in Ganguly in order to perform a thermal oxidation process. See par [0046] of Ganguly. 

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taskar et al. (US 2016/0111258) (“Taskar”) in view of Dip (US 2009/0035463).
With regard to claim 11, figure 1 of Taskar discloses a method of performing on a substrate 16, the method comprising: providing a plurality of process gases (“one or more of the process gas sources 200”, par [0042]); providing a showerhead 22 having at least a main zone 42 and an outer zone 46; providing a first plurality of gases (“one or more of the process gas sources 200”, par [0042]) through the showerhead main zone 42 to a process space 12; premixing the first plurality of gases 710 prior to the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) being provided to the process space 12; providing a subset (“controlling a ratio of gas delivered to the middle and/or edge zones “, par [0044]) of the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) to the outer zone 46. 
Taskar does not disclose a low pressure radical oxidation step of an atomic layer deposition process, obtaining atomic oxygen (0) in the process space from the first plurality of gases; obtaining a uniform density of the atomic oxygen (0), and utilizing the atomic oxygen (0) to deposit a layer comprising an oxide on the substrate during the low pressure radical oxidation step.
However, Dip discloses a low pressure radical oxidation (“LPRO”, par [0003]) step of an atomic layer deposition process (“LPRO”, par [0003]), obtaining atomic oxygen (0) (“atomic oxygen”, par [0004]) in the process space from the first plurality of gases (“molecular hydrogen and molecular oxygen”, par [0003]) obtaining a uniform density of the atomic oxygen (0) (“uniform film formation on the substrates”, par [0004]), and utilizing the atomic oxygen (0) to deposit a layer comprising an oxide on the substrate (“uniform film formation on the substrates”, par [0004]) during the low pressure radical oxidation step (“LPRO”, par [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to form a gas mixture of Taskar as atomic oxygen as taught in Dip in order to provide the desired gas phase reaction product of LPRO and promote a short oxidation time and uniform film formation on the substrates.  See par [0004] of Dip. 
With regard to claim 12, Taskar does not disclose that the atomic layer deposition process being a spatial atomic layer deposition process.
However, Dip discloses that the atomic layer deposition process being a spatial (“spatial uniformity”, par [0042]) atomic layer deposition process (“LPRO”, par [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art to form a gas mixture of Taskar as atomic oxygen as taught in Dip in order to provide the desired gas phase reaction product of LPRO and promote a short oxidation time and uniform film formation on the substrates.  See par [0004] of Dip. 
With regard to claim 13, figures 1-4 of Taskar discloses showerhead 22 further comprising an inner zone 72, the subset (“controlling a ratio of gas delivered to the center zone”, par [0044]) of the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) also provided to the inner zone 72.
With regard to claim 14, figures 1-4 of Taskar discloses that the premixing 710 is performed prior to providing the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) to the showerhead 22.
With regard to claim 15, figures 1-4 of Taskar discloses that the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) comprises oxygen (02) and hydrogen (H2) (“individual gases, such as O2, Ar, H2”, par [0028]).
With regard to claim 16, figures 1-4 of Taskar discloses that the subset of the first plurality of gases includes H2 (“H2”, par [0028]).
With regard to claim 17, figures 1-4 of Taskar discloses that the oxide comprises a silicon oxide (“silicon dioxide”, par [0023]).
With regard to claim 19, figures 1-4 of Taskar discloses a controller 500 is configured to control operating variables of a system (“a controller 500 which controls multiple gas sources and respective MFCs thereof, as well as the gas splitter”, par [0035]) performing the method in order to obtain processing objectives.
With regard to claim 20, figures 1-4 of Taskar discloses that the operating variables includes gas flows of the subset (“a controller 500 which controls multiple gas sources and respective MFCs thereof, as well as the gas splitter”, par [0035]) of the first plurality of gases (“one or more of the process gas sources 200”, par [0042]) provided to the outer zone 46 and the inner zone 72. 
Taskar does not disclose that the processing objectives include a uniformity of a density of atomic oxygen (0) above the substrate.
However, Dip disclose that the processing objectives include a uniformity (“uniform film formation on the substrates”, par [0004]) of a density of atomic oxygen (0) (“atomic oxygen”, par [0004]) above the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art to form a gas mixture of Taskar as atomic oxygen as taught in Dip in order to provide the desired gas phase reaction product of LPRO and promote a short oxidation time and uniform film formation on the substrates.  See par [0004] of Dip. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taskar et al. (US 2016/0111258) (“Taskar”), Dip (US 2009/0035463), and Yokota et al. (US 2006/0223315) (“Yokota”).
With regard to claim 18, Taskar and Dip do not disclose that the premixing is performed in the showerhead.
However, figure 7 of Yokota discloses that the premixing 222 is performed in the showerhead 220.
Therefore, it would have been obvious to one of ordinary skill in the art to form the showerhead of Taskar with the gas supply manifold as taught in Yokota in order to perform ozone-based oxidation in a relatively simple and inexpensive chamber. See par [0056] of Yokota. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/17/2022